Name: Commission Regulation (EEC) No 1907/85 of 10 July 1985 on the list of vine varieties and regions providing imported wine for the making of sparkling wines in the Community
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  trade;  Europe
 Date Published: nan

 Avis juridique important|31985R1907Commission Regulation (EEC) No 1907/85 of 10 July 1985 on the list of vine varieties and regions providing imported wine for the making of sparkling wines in the Community Official Journal L 179 , 11/07/1985 P. 0021 - 0021 Finnish special edition: Chapter 3 Volume 18 P. 0230 Spanish special edition: Chapter 03 Volume 36 P. 0058 Swedish special edition: Chapter 3 Volume 18 P. 0230 Portuguese special edition Chapter 03 Volume 36 P. 0058 *****COMMISSION REGULATION (EEC) No 1907/85 of 10 July 1985 on the list of vine varieties and regions providing imported wine for the making of sparkling wines in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 48a thereof, Whereas Article 48a of Regulation (EEC) No 337/79 provides that the wine imported into the Community which may be used in the making of sparkling wines must derive from vine varieties and wine-growing regions enabling it to be distinguished from wine produced in the Community; whereas a list of such varieties and regions should therefore be drawn up; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The wine imported into into the Community which may be used in making sparkling wines must derive from: (a) the Feteasca neagra variety cultivated in the southern and eastern Sub-Carpathian foothills in Romania; (b) the Feteasca and Feteasca regala varieties cultivated in the southern and eastern Sub-Carpathian foothills and Transylvania in Romania. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 89, 29. 3. 1985, p. 1.